Duckworth, Chief Justice.
1. The plaintiff in error, having conceded in his brief that he was not entitled to recover in ejectment, no longer complains as to this aspect of the case and, for this reason, this court' will not concern itself with count one of the petition. Hill v. Merritt, 146 Ga. 307 (91 S. E. 204); Ward v. Speer, 153 Ga. 29 (111 S. E. 411); Trustees, Jesse Parker Williams Hospital v. Nisbet, 191 Ga. 821 (14 S. E. 2d, 64); Barnes v. Bell, 206 Ga. 660 (58 S. E. 2d, 400).
2. The evidence showing that there were other heirs who would be necessary parties to partitioning, but who were not parties to this action, the court did not err in withdrawing from the jury count two praying that the land be partitioned. Jones v. Napier, 93 Ga. 582 (20 S. E. 41); Wright v. Hill, 140 Ga. 554 (79 S. E. 546); Hill v. McCandless, 198 Ga. 737 (32 S. E. 2d, 774). Under the above rulings, all grounds of the motion for new trial are without merit.

Judgment affirmed.


All the Justices concur.

Wilbur B. Nall and Newell Edenfield, for plaintiff.
R. F. Duncan and Allison & Pittard, for defendants.